Citation Nr: 0008590	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the posterior malleous of the right tibia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The Board notes that it 
previously remanded this matter to the RO for additional 
evidentiary development in October 1998, and that the action 
requested in the Board's remand has been accomplished to the 
extent possible.  The case is now ready for appellate 
consideration.


FINDING OF FACT

The veteran failed to report for a VA examination in July 
1999, which was scheduled in connection with his claim for an 
increased disability rating for residuals of a fracture of 
the posterior malleous of the right tibia.  Good cause for 
his failure to report for his scheduled examination is not 
shown.


CONCLUSION OF LAW

The claim of entitlement to an increased evaluation, in 
excess of 10 percent, for residuals of a fracture of the 
posterior malleous of the right tibia is denied for failure 
to report for a scheduled VA examination.  38 C.F.R. § 3.655 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a) and (b) 
(1999).  When the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

The Board remanded the case to the RO for additional 
development in October 1998.  In particular, the Board 
directed the RO to schedule a VA examination of the veteran 
to determine the nature and severity of his service-connected 
right ankle disability.

In December 1998 correspondence, the RO notified the veteran 
that a VA examination would be scheduled in compliance with 
the October 1998 remand, and indicated that the facility 
providing the examination would inform him of the date and 
location.  The RO advised the veteran that his failure to 
report for the scheduled examination would result in 
adjudication of his claim on the basis of the evidence of 
record, or denial of the claim.
 
A July 1999 examination request form reflects the veteran's 
current address, and notes the scheduling of an examination 
in accordance with the October 1998 remand. 

Notification of the date and location of the VA examination 
was sent to the veteran's current address later that month. 

A computer-generated document in the claims folder reflects 
that the veteran failed to report for the July 1999 VA 
examination.

In an August 1999 supplemental statement of the case, the Los 
Angeles, California RO noted that the veteran failed to 
report for the VA examination, and that evidence from this 
examination which might have been material to the outcome of 
the claim could therefore not be considered.  The RO denied 
the claim on this basis, and also on the basis that an 
increase in evaluation was not warranted based on the 
evidence of record.

In February 2000 correspondence, the veteran reported that 
previous visits to physicians contracted by VA failed to 
result in a "professional diagnosis regarding [his] 
injury."  Consequently, he opined that it was not in his 
"best interest" to report for an examination by a physician 
contracted by VA, and explained that he "rejected" the July 
1999 VA examination for that reason.  The veteran requested 
that an examination be scheduled with an orthopedic 
specialist.

Analysis

Generally, when a claimant submits a well-grounded claim, the 
VA must exercise its duty to assist by conducting a thorough 
and contemporaneous medical examination.  38 C.F.R. § 3.326 
(1998); Schroeder v. Brown, 6 Vet. App. 220 (1994).  In turn, 
it is incumbent upon the veteran to submit to examinations if 
he is applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).  The RO offered the 
veteran an opportunity to support his claim of an increased 
evaluation with an examination with respect to which he did 
not report, and the Board finds no further VA obligation in 
connection with this appeal.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  

Since the RO had successfully communicated with the veteran 
at his current address before and after the scheduled 
examination, the Board will presume that the veteran was 
properly notified of the scheduled examination at the 
appropriate address.  It is noted that there is currently no 
contention that the veteran did not receive adequate notice.  
In fact, the veteran has indicated that while he was aware of 
the July 1999 VA examination, he decided not to report for it 
because he did not believe it was in his best interest.  

The Board must further find that the veteran was aware that 
consequences adverse to his claim could occur for his failure 
to report for the scheduled examination as a result of the 
admonition contained within the correspondence from the RO, 
dated in December 1998, and that these consequences might 
include the denial of his claim.  

Consequently, based on the above, the Board finds that July 
1999 VA examination was necessary for the purposes of 
evaluating the veteran's claim, and that his failure to 
report and cooperate with the scheduled examination is 
without good cause, and requires the denial of his claim.  38 
C.F.R. § 3.655.


ORDER

A rating in excess of 10 percent is not warranted for 
residuals of a fracture of the posterior malleous of the 
right tibia.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


